DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14 (and dependent claim 15) objected to because of the following informalities:  line 3 recited “the kth memory cell” should be read as “a kth memory cell” for consistency and proper antecedent basis. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 12, 13 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPUB DOCUMENT: 2020/0052038, hereinafter Kim) in view of Kinoshita (KR 101148693, examiner uses machine translation, hereinafter Kinoshita).


Re claim 1 Kim discloses in Fig. 13, see modified figure in office action, an electronic device comprising a semiconductor memory[0046 of Kim], the semiconductor memory[0046 of Kim] comprising:
a plurality of lower lines(110) disposed over a substrate(101)[0035] and  extending in a first direction(in/out of page);
a plurality of upper lines(120/120L)[0037] disposed over the lower lines and extending in a second direction(left/right) crossing the first direction(in/out of page);
a plurality of memory cells(MCL1/140-1)[0091,0095] disposed between the lower lines and the upper lines and overlapping intersection regions of the lower lines  and the upper lines; and
an air gap(lower AG in Fig 13)[0089] extending in the second direction(left/right).

Kim does not disclose an air gap(lower AG in Fig 13)[0089] located between the upper lines.

Kinoshita discloses in Fig 18, see modified figure in office action, an electronic device comprising a semiconductor memory, the semiconductor memory (7A)[page26,para1] including a plurality of stacked structures stacked over a substrate, comprises: an air gap(12b) located between the upper lines (8/9).





    PNG
    media_image1.png
    871
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    689
    media_image2.png
    Greyscale





Re claim 3 Kim and Kinoshita disclose the electronic device according to claim 1, wherein the air gap(12b of Kinoshita) is surrounded by an insulating material(11)[pg18,last para of Kinoshita] located between the upper lines.

Re claim 4 Kim and Kinoshita disclose the electronic device according to claim 3, wherein the insulating material(11)[pg18,last para of Kinoshita] includes a low-k material(TEOS)[pg18,last para of Kinoshita].

Re claim 5 Kim and Kinoshita disclose the electronic device according to claim 1, wherein a thickness of the air gap(12b of Kinoshita) is equal to or less than a thickness of the upper line(8/9) (see Fig 18 Kinoshita).

Re claim 6 Kim and Kinoshita disclose the electronic device according to claim 1, wherein a
thickness of the upper line upper lines (8/9 of Kinoshita) is greater than a thickness of the lower line(lower 2 of Kinoshita).

Re claim 7 Kim and Kinoshita disclose the electronic device according to claim 1, wherein a lower surface of the air gap(12b of Kinoshita) has a recessed shape of which 

Re claim 8 Kim and Kinoshita disclose the electronic device according to claim 7, wherein the upper surface of the air gap(12b of Kinoshita) is lower than an upper surface of the upper line(8/9)(see Fig 18 Kinoshita).

Re claim 9 Kim and Kinoshita disclose the electronic device according to claim 8, wherein the semiconductor memory[0046 of Kim] further comprises: a first insulating layer(160a of Kim) disposed under the lower surface of the
air gap(12b of Kinoshita); and
a second insulting layer(160b/d of Kim) disposed over the upper surface of the air gap.


Re claim 10 Kim and Kinoshita disclose the electronic device according to claim 9, wherein the second insulating layer includes two layers (160b/d of Kim), and
a first layer of the two layers includes a material different from the first insulating layer(160a of Kim)  (160a may be formed of another material different from other ones)[0097 of Kim], and a second layer of the two layers includes the same material as 


Re claim 12 Kim and Kinoshita disclose the electronic device according to claim 1, wherein the memory cell includes a phase change material[0045, 0082 of Kim].

Re claim 13 Kim discloses in Fig. 13, see modified figure in office action, an electronic device comprising a semiconductor
memory, the semiconductor memory[0046 of Kim] including a plurality of stacked
structures stacked over a substrate(101)[0035], wherein a first stacked structure of the plurality of stacked structures comprises:
a plurality of first lower lines(110) extending in a first direction(in/out of page);
 a plurality of first upper lines(bottom 120 of 120L)[0037] formed over the first lower
lines and extending in a second direction(left/right) crossing the first direction(in/out of page);
a plurality of first memory cells(MCL1/140-1)[0091,0095] disposed between the first lower lines(110) and the first upper lines(bottom 120 of 120L)[0037] at intersection regions
of the first lower lines(110) and the first upper lines(bottom 120 of 120L)[0037]; and
a first air gap(lower AG in Fig 13)[0089] extending in the second direction(left/right), and a second stacked structure comprising:   a plurality of second lower lines(top 120 of 120L)[0037] extending in the second direction;

a plurality of second memory cells(MCL2/140-2)[0091,0095] disposed between the    second lower lines(top 120 of 120L)[0037] and the second upper lines(149-2)[0096] and overlapping
intersection regions of the second lower lines(top 120 of 120L)[0037] and the second upper lines(149-2)[0096]; and
a second air gap(upper AG in Fig 13)[0089] and extending in the first direction(in/out of page).

Kim does not specifically teach 
a first air gap(lower AG in Fig 13)[0089] located between the first upper lines(bottom 120 of 120L)[0037];
second air gap(upper AG in Fig 13)[0089] located between the second upper lines

Kinoshita discloses in Fig 18, see modified figure in office action, an electronic device comprising a semiconductor
memory, the semiconductor memory (7A)[page26,para1] including a plurality of stacked
structures stacked over a substrate, comprises:
a first air gap(12b) located between the first upper lines(lower 8/9);
second air gap(12bA) located between the second upper lines(upper 8A/9A)






Re claim 16 Kim and Kinoshita disclose the electronic device according to claim 13, wherein the first air gap(12b of Kinoshita) and the second air gap(12bA of Kinoshita) are surrounded by an insulating material(11)[pg18,last para of Kinoshita].

Re claim 17 Kim and Kinoshita disclose the electronic device according to claim 16, wherein the insulating material(11)[pg18,last para of Kinoshita] includes a low-k material(TEOS)[pg18,last para of Kinoshita].

Re claim 18 Kim and Kinoshita disclose the electronic device according to claim 13, wherein a
thickness of the first upper line(lower 8/9 of Kinoshita) is greater than a thickness of the first lower line (2 of Kinoshita), and
a thickness of the second upper line(upper 8A/9A) is greater than a thickness of the second lower line(2A of Kinoshita).


thickness of the first upper line first upper lines(bottom 120 of 120L)[0037] is equal to the thickness of the second upper line(130), and
the thickness of the first lower line(110) is equal to the thickness of the second lower line(top 120 of 120L)[0037].


Re claim 20 Kim and Kinoshita disclose the electronic device according to claim 13, wherein the first upper line(bottom 120 of 120L)[0037] is in direct contact with the second lower line(top 120 of 120L)[0037] (examiner interprets contacts as electrical contact).



Claim Objections

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 would be allowable based on the following limitation:  wherein a lower surface  


Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 would be allowable based on the following limitation:  wherein the second insulating layer has an upper surface coplanar with the upper surface of the upper line.


Claim 14 (and dependent claim 15) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 would be allowable based on the following limitation:   wherein a lower surface of the first air gap is located at a height equal to or greater than an upper surface of the kth memory cell, and a lower surface of the second air gap is located at a height equal  to or greater than an upper surface of the second memory cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819                                                                                                                                                                                                        3